J-S29005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J P MORGAN CHASE BANK, NA                         IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

LOUIS J. LAMANNA A/K/A LOUIS JOHN
LAMANNA (REAL OWNER AND
MORTGAGOR) AND MELISSA ANNE
LAMANNA (REAL OWNER) AND UNITED
STATES OF AMERICA

APPEAL OF: LOUIS J. LAMANNA AND
                                                       No. 819 WDA 2014
MELISSA ANNE LAMANNA


                  Appeal from the Order Entered April 17, 2014
               In the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): MG 11-000682


BEFORE: PANELLA, J., MUNDY, J., and STRASSBURGER, J.*

MEMORANDUM BY PANELLA, J.                                FILED JULY 08, 2015

       Appellants, Louis J. Lamanna and Melissa Anne Lamanna, appeal from

the order that granted summary judgment to Appellee, J P Morgan Chase

(“Morgan”), NA, on its action in foreclosure. The Lamannas argue that the

status of Morgan as owner of the mortgage is an unresolved question of

material fact.    After careful review, we conclude that this question is not

material to the legal basis of the trial court’s decision, and therefore affirm.1

____________________________________________


*
 Retired Senior Judge assigned to the Superior Court.
1
 Morgan has also filed a motion to dismiss the appeal as moot. In this
motion, Morgan asserts that the property has been sold at sheriff’s sale, with
(Footnote Continued Next Page)
J-S29005-15


      Other than the current ownership of the mortgage, the essential facts

of this appeal are not in dispute. Louis Lamanna borrowed $1.5 million from

Washington Mutual Bank, FA in 2007 to purchase a residential property

located at 1037 Hulton Road, Oakmont, PA (“the property”), and executed a

mortgage in favor of Washington Mutual securing the property as collateral

for the loan.   Shortly thereafter, Louis Lamanna conveyed the property to

himself and his wife, Melissa Anne Lamanna.

      Several years later, Louis Lamanna stopped making required payments

on the loan, and in 2011, Morgan filed the instant action in foreclosure.

Morgan subsequently filed a motion for summary judgment, which the trial

court granted. This timely appeal followed.

      On appeal, the Lamannas argue that Morgan is not the assignee of the

mortgage, and that presumably, Morgan therefore does not have standing to

prosecute this foreclosure action. See Appellant’s Brief, at 11. This Court

has held that, under the UCC, a debtor does not have standing to challenge

defects in the chain of possession of a valid note. See JP Morgan Chase

Bank, N.A. v. Murray, 63 A.3d 1258, 1266 (Pa. Super. 2013). This is due

to the fact that such a debtor’s liability under the note is completely



                       _______________________
(Footnote Continued)

Morgan being the only bidder. As such, Morgan contends, this Court can
provide no remedy to the Lamannas. We decline to reach this issue, as we
conclude that no relief is due on the Lamannas’ sole issue on appeal.



                                            -2-
J-S29005-15


discharged by paying the holder, even if another party is ultimately

determined to be the real party in interest. See id., at 1265.

          Here, the Lamannas do not challenge the validity of the underlying

note or mortgage. The Lamannas appear only to argue that Morgan has not

established that it is the real party in interest. See Appellant’s Brief, at 11.

Under Murray, the Lamannas do not have standing to raise this challenge.

We therefore conclude that the Lamannas’ sole issue on appeal merits no

relief.

          Order affirmed.   Motion to dismiss denied as moot.       Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2015




                                      -3-